Citation Nr: 0029082	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-12 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1982.  He also had more than nine years of 
additional active service, the dates of which are not 
confirmed. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claim.

In June 1999, the veteran claimed entitlement to service 
connection for tinnitus.  This claim has not yet been 
adjudicated by the RO and is not before the Board on appeal.  
It is not otherwise intertwined with the claim on appeal.  
See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  Therefore, this issue is referred to 
the RO for appropriate action.

The issue of service connection for bilateral hearing loss on 
the merits is the subject of the REMAND herein.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran reports that he performed aviation maintenance 
duty during active service.  He was often required to repair 
aircraft on flight lines and near carrier decks near 
operating jet aircraft. 

On VA audiological examination in August 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
45
50
70
LEFT
15
20
50
60
70

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 84 percent in the left ear.

On examination by Jeffrey M. Laskoff, M.D. in March 1999, the 
veteran gave a history of noise exposure from jet aircraft 
engines during service.  Dr. Laskoff stated that the veteran 
had a significant high frequency sensorineural hearing loss 
probably caused by years of loud noise exposure. 

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for sensorineural 
hearing loss may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (1999).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Assuming the credibility of the foregoing evidence, the 
veteran's claim for service connection for bilateral hearing 
loss is plausible.  The medical evidence shows that he 
currently has bilateral hearing loss by VA standards.  See 
38 C.F.R. § 3.385 (1999).  He states that he was exposed to 
acoustic trauma during service.  Dr. Laskoff related the 
veteran's current hearing loss disability to the in-service 
noise exposure.  Additional assistance is required in order 
to fulfill the duty to assist.  38 U.S.C.A. § 5107(a) (West 
1991).  Accordingly, the underlying issue of entitlement to 
service connection for bilateral hearing loss will be the 
subject of the remand that follows.



ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded, and, to that extent, the 
appeal is granted.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim.  Not all of the veteran's 
service medical records have been obtained.  He had had more 
than nine years of additional active service for which 
service medical records are not of record.  Nor did the RO 
obtain his service personnel records.  Accordingly, on remand 
the RO should make arrangements to verify the veteran's dates 
of active service and obtain his complete service medical and 
service personnel records.

Given the uncertainty of the etiology of the veteran's 
bilateral hearing loss disability, on remand he should be 
afforded an appropriate VA examination to resolve this 
matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993) (where 
there is a reasonable possibility that a current condition is 
related to or is a residual of a condition experienced in 
service, the Board should seek "a medical opinion as to 
whether [the claimant's] current disabilities are in any way 
related to or a residual of those experienced in service.")  
Medical expertise informed by full review of the history and 
appropriate testing and examination is required.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Contact the National Personnel Records 
Center or any other indicated agency and 
request verification of the veteran's 
complete dates of service and his complete 
service medical and service personnel 
records, including those from his first 
period of active service.  

2.  Request that the veteran provide a 
list of those who have treated him for 
his hearing loss since his separation 
from active service.  Request all records 
of any treatment reported by the veteran 
that are not already in the claims file.  

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
the veteran will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
3.159(c).

3.  Afford the veteran an appropriate VA 
examination to determine the etiology and 
date of onset of his hearing loss disability. 
The claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination, and the examiner is 
asked to indicate that he or she has reviewed 
the claims folder.  All necessary tests are 
to be done.

The examiner is asked to render an 
opinion as to the date of onset and 
etiology of the veteran's bilateral 
hearing loss.  For example, is any such 
condition related to in-service noise 
exposure or the findings of ear problems 
noted in March and May 1973 (barotrauma, 
etc.), or any other incident during 
service?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  

6.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals


 


